               Case 1:21-cv-02412-RA Document 14 Filed 06/14/21 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 SPHERE DIGITAL, LLC,                                                 DATE FILED:

                              Plaintiff,
                                                                        21-CV-2412 (RA)
                         v.
                                                                             ORDER
 10X MEDIA COMPANY and BRETT
 BENNING,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on March 19, 2021. Dkt. 1. On April 30, Plaintiff filed proof of service,

which stated that Defendant 10x Media Company was served on April 19, 2021. Dkt. 12. To date,

however, Plaintiff has filed no proof of service with regard to Defendant Brett Benning. Pursuant to

Federal Rule of Civil Procedure 4(m), no later than June 21, 2021, Plaintiff shall either file proof of

service or provide the Court with good cause why an extension of time to serve process should be

granted.

SO ORDERED.

Dated:      June 14, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
